NO. 07-02-0015-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                         DECEMBER 2, 2002

                               ______________________________


                             BETTY FROST MCALEER, APPELLANT

                                                     V.

                            EASTMAN KODAK COMPANY AND
                        EASTMAN CHEMICAL COMPANY, APPELLEES


                             _________________________________

            FROM THE 359TH DISTRICT COURT OF MONTGOMERY COUNTY;

                NO. 97-12-04730-CV; HONORABLE JIM KEESHAN, JUDGE

                              _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.1

                                         Concurring Opinion

        I concur in the result reached by the majority for the following reason. Via the

“Amendment to Right of Way Agreement” executed on April 20, 1988, Texas Eastman

Company was designated the “grantee” or recipient of the easements or rights of way

encompassed in both the original grant dated September 5, 1961, and the April 20, 1988



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. § 75.00 2(a)(1) (V erno n Su pp. 2002 ).
amendment. Furthermore, the record illustrates that either Texas Eastman Company has

become a part of Eastman Chemical Company or that its assets were obtained by

Eastman Chemical. So, to the extent that the easements or rights of way were granted to

Texas Eastman and the latter is now part of Eastman Chemical or its assets are owned by

Eastman Chemical, there was a merger as defined by the parties in the September 5,

1961 conveyance.

                                              Brian Quinn
                                                Justice

Do not publish.




                                          2